Name: Commission Regulation (EEC) No 61/87 of 9 January 1987 altering the specific agricultural conversion rates applicable in the rice sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 1 . 87 Official Journal of the European Communities No L 8/35 COMMISSION REGULATION (EEC) No 61/87 of 9 January 1987 altering the specific agricultural conversion rates applicable in the rice sector whereas the spot market rates for the Italian lira, recorded in accordance with Regulation (EEC) No 3153/85 during the period 31 December 1986 to 6 January 1987, require the specific agricultural conversion rates applicable for Italy to be altered pursuant to Article 9 (2) of Regulation (EEC) No 1677/85, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), and in particular Article 2 (4) thereof, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (2), as last amended by Regulation (EEC) No 2502/86 (3), and in particular Article 9 (2) thereof, Whereas by Commission Regulation (EEC) No 3294/86 (4), as amended by Regulation (EEC) No 3/87 (*), specific agricultural conversion rates to be applied in the rice sector were established ; whereas those conversion rates must be altered pursuant to Articles 2 and 3 of Commission Regulation (EEC) No 3153/85 (*); Whereas Regulation (EEC) No 3153/85 lays detailed rules for the calculation of monetary compensatory amounts ; Article 1 The Annex to Regulation (EEC) No 3294/86 is replaced by the Annex hereto . Article 2 This Regulation shall enter into force on 12 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 January 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 164, 24. 6. 1985, p. 1 . (2) OJ No L 164, 24. 6 . 1985, p. 6. 0 OJ No L 219, 6 . 8 . 1986, p. 8 . ft OJ No L 304, 30. 10 . 1986, p. 25 . (*) OJ No L 1 , 3 . 1 . 1987, p. 5 . ( «) OJ No L 310, 21 . 11 . 1985, p. 4. No L 8/36 10 . 1 . 87Official Journal of the European Communities ANNEX Specific agricultural conversion rate for rice (Regulation (EEC) No 3294/86) 1 ECU = Bfs 47,3307 = Dkr 8,58155 = DM 2,31728 = FF 7,54539 = £ Irl 0,839794 = F1 2,61094 = £ 0,795655 = Lit 1 588,19 = Dr 163,459 = Pta 155,127